 



Exhibit 10.1
Listed Officer Compensation
Table 1 below sets forth the base salaries approved by the Compensation
Committee (the “Committee”) of the Board of Directors of Intel Corporation for
2007 for the company’s Chief Executive Officer, Chief Financial Officer, and
three other most highly compensated executive officers in 2006 (“listed
officers”) as disclosed in our definitive proxy statement filed on March 26,
2007 (“Proxy Statement”). The listed officers were determined in reference to
the company’s fiscal year ended December 30, 2006. Each of the listed officers’
employment with Intel is on an at-will basis.
Table 1

          Name and Position   Base Salary(1) ($)  
Craig R. Barrett

    350,000  
Chairman of the Board

       
Paul S. Otellini

    770,000  
President and Chief Executive Officer

       
Andy D. Bryant

    455,000  
Executive Vice President
Chief Financial and Enterprise Services Officer

       
Sean M. Maloney

    390,000  
Executive Vice President
General Manager, Sales and Marketing Group, and
Chief Sales and Marketing Officer
       
Robert Baker

    305,000  
Senior Vice President and General Manager,
Technology and Manufacturing Group
       

 

(1)   Base salary is effective January 1, 2007.

If the 2007 Executive Officer Incentive Plan (“2007 EOIP”) is approved by
stockholders at the annual stockholders’ meeting scheduled for May 16, 2007,
each of the listed officers will be eligible to receive an annual bonus
(“Incentive Cash Payment”) under the 2007 EOIP. Under the 2007 EOIP, each listed
officer has an “Incentive Baseline Amount” determined annually by the Committee.
The annual Incentive Cash Payment for each individual is based on multiplying
the plan multiplier by each listed officer’s Incentive Baseline Amount and his
individual performance adjustment. The result of that multiplication is the
maximum that the officer might receive as his Incentive Cash Payment for the
year. The Committee may reduce, but not increase, the result by applying
additional discretionary criteria.
Under the 2007 EOIP, the formula for determining the plan multiplier is based on
three equally weighted components:

  •   Intel’s current-year net income relative to the previous three years’ net
income, plus   •   the ratio of Intel’s annual net income growth (plus 1) to the
annual net income growth of two comparator groups (the S&P 100 and a group of
technology peer companies) (plus 1), plus   •   performance against operational
goals as approved each year by the Committee.

The sum of the three components will determine the 2007 EOIP multiplier. Under
the 2007 EOIP, the Committee may apply subjective, discretionary criteria to
determine the individual performance adjustment percentage. The Committee
expects that the individual performance adjustment will range between 90% and
110%, with most individuals receiving 100%. Pages 50 through 53 of the Proxy
Statement contain a

1



--------------------------------------------------------------------------------



 



more detailed description of the 2007 EOIP, including a description of how each
of these components is determined, which is incorporated by reference herein.
On January 16, 2007, the Committee determined a separate Incentive Baseline
Amount for each listed officer and approved the operational goals and their
respective success criteria for measuring the operational performance component
of the plan multiplier. If our stockholders do not approve the 2007 EOIP, we
will not make any payments under this plan for the 2007 performance year, but
will instead use our broad-based incentive plan to determine incentive bonus
payments to executive officers, including the listed officers.
Each of the listed officers participates in a companywide, semiannual cash
incentive plan that calculates payouts based on Intel’s corporate profitability
to link compensation to financial performance. The payout is computed using two
formulas, with the payout based on the formula delivering the higher value.
Payouts are communicated as a number of extra days of pay, with the listed
officers receiving the same number of extra days as other employees. Under this
plan, the listed officers and other eligible employees each receive 0.65 day of
pay (calculated based on eligible earnings for the six-month period, including
one-half of Incentive Baseline Amounts) for every two percentage points of
corporate pretax margin (pretax profit as a percentage of revenue), or a payment
expressed as days of pay based on 4.5% of net income divided by the current
value of a worldwide day of pay (essentially, Intel’s daily payroll cost). We
make these payments in the first and third quarters of each year based on
corporate performance for the preceding two quarters. We will pay an additional
two days of pay annually if Intel achieves annual customer satisfaction goals.
The listed officers are also eligible to receive stock options, restricted
stock, restricted stock units, stock appreciation rights and performance based
awards under the Intel Corporation 2006 Equity Incentive Plan should the
Committee determine that it is appropriate to do so. Beginning in 2006, the
listed officers received a mix of restricted stock units and stock options. The
2007 stock option and restricted stock unit awards to the listed officers have
been disclosed on individual Forms 4 filed with the U.S. Securities and Exchange
Commission pursuant to Section
16(a) of the Securities Exchange Act of 1934, as amended. In addition, each of
the listed officers is eligible to receive company contributions to his accounts
in the company’s tax-qualified and non-qualified capital accumulation/retirement
plans. Company contributions to these plans are discretionary and may vary with
the company’s financial performance, particularly revenue and income. Since the
amount of the company contribution to the tax-qualified plan is limited by U.S.
tax law, the excess, if any, is allocated to the individual’s account in the
non-qualified plan. The amount of the 2007 company contribution to these plans
will be determined in early 2008 based on the company’s performance for fiscal
2007. The listed officers may also participate in the company’s tax-qualified
employee stock purchase plan, which allows participants to acquire Intel stock
at a discount price.

2